Bronson, J.
(specially concurring). I concur in the opinion of Justice Birdzell to the extent that it holds and determines that no order of the Board of Bailway Commissioners was, in fact or in law, made.
I expressly disapprove of the statements made in the opinion of Justice Bobinson concerning so-termed excessive war rates, the jurisdiction of the Bailroad Commissioners, and the manner in which he states that the order involved was obtained. I am of the opinion that such discussion is not concerned in the consideration of the questions presented to this court in this action.